DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(b) based upon Applicant’s cancelation of claims 21-22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2012/0299105 A1) (“Cai”), in view of Thomas et al. (US 2013/0065366 A1) (“Thomas”).
Regarding claim 1, Cai teaches at least in figure 3A-C: 
a first cell comprising (detailed below): 
a first fully depleted semiconductor-on-insulator (FDSOI) n-type metal-oxide- semiconductor (NMOS) transistor (highVt NFET) comprising a p-well (dashed 4 and 1; ¶ 0031) and a first buried oxide (first port of BOX  between the STIs) insulator layer (2) directly on the p-well (dashed 4 and 1, where both 4 and one are both p-type), 
wherein there are no intervening layers between the first BOX insulator layer (2) and the p-well (dashed 4 and 1); and 
a first FDSOI p-type metal-oxide-semiconductor (PMOS) transistor (Regular Vt PFET) comprising a second BOX layer (second portion of Box between the STIs) over directly on the p-well (dashed 4 and 1) to share the p-well with the first FDSOI NMOS transistor (both High Vt Nfet and Regular Vt share 1 which is part of dashed 4 and 1), 
wherein there are no intervening layers between the second BOX insulator layer (portion of Box) and the p-well (dashed 4 and 1), 


a second FDSOI NMOS transistor comprising a third BOX layer overlying a p- type region (this is a duplication of the high Vt NFET above), 
wherein the p-type region (dashed 4) overlies the p-well (dashed 4 and 1) to share the p-well (dashed 4 and 1) with the first FDSOI NMOS transistor (the first High Vt NFET above) and the first FDSOI PMOS transistor (the Regular Vt above); and 
a second FDSOI PMOS transistor (High Vt) comprising an n-well (BG n; 4).
As stated previously this limitation is is considered a duplication of part under MPEP 2144.04(IV). This is because the prior art teaches one of ordinary skill in the art how to make a first cell, and the second cell is simply duplicating the structure of the first cell. There is no unexpected results is making a copy of the first cell. 
Regarding claims 2, and 11, Cai teaches at least in figure 3A-C:
wherein the first FDSOI NMOS transistor is associated with a first threshold voltage and the first FDSOI PMOS transistor is associated with a second threshold voltage, the second threshold voltage different from the first threshold voltage (figure 3, and ¶¶  0029-38, where one can adjust the Vt of each transistor based upon the gate work function metal, and by adjusting the doping of the BG region of the pwell), 
Regarding claims 3, and 12, Cai and Thomas teach
wherein the first threshold voltage is higher than the second threshold voltage (This is a result effective variable based upon how one of ordinary skill the Vt one of ordinary skill in the art is designing for. Chai and Thomas both teach how to adjust the threshold voltage. One of ordinary skill in the art using routine skill in the art will know what the different Vts need to be for their design.).
Regarding claims 4, and 13, 
wherein the first FDSOI NMOS transistor and the first FDSOI PMOS transistor are biased with the same voltage potential (the claim is directed to the intended use, or manner of operating, of the device. Per MPEP 2114(II), the manner of operating the device does not structurally differentiate the claim from the prior art. Since the prior art teaches all the structural limitations of the claim this limitation is obvious or inherent.)
Regarding claims 7, and 16, 
wherein the first FDSOI NMOS transistor and the second FDSOI NMOS transistor are associated with higher threshold voltages than the first FDSOI PMOS transistor (based upon claim(s) 2 and/or 3 above, this would have been obvious for the same reasons given in claim 2 and/or claim 3 above.)
Regarding claims 8, and 17, 
wherein the first cell abuts the second cell in a layout of the semiconductor device (this is an obvious design choice, and a matter of optimization for one of ordinary skill in the art. This is because a Layout Engineer designing the placement of the cells takes into account a variety of variables when laying out the design for fabrication. Further, it is well-known in the art that foundries produce unit cells of transistors, e.g. pmos, nmos, cmos, etc. One of ordinary skill in the art using routine skill in the art can arrange these unit cells as they see fit for the current design they are working on. Thus, the placement in a layout of said cells is a design choice and a matter of optimizing not only the real estate of the die, but also taking into consideration such factors as parasitic capacitance, relation of metal interconnect wires (i.e. M1-M6), etc.. E.g. a rearrangement of parts as stated in MPEP 2144.04(VI)(C).)
Regarding claims 9, and 18, Thomas teaches at least in figure 5:

Regarding claim 10, Cai teaches at least in figure 3A-C:
All of the limitations of claim 1 as shown in claim 1 including:
That each transistor includes a source and drain. These sources and drains are the n+ regions for the NFETs and the p+ regions for the PFETs.
Cai does not teach:
a deep n-well; and
a p-well formed over the deep n-well; 
Thomas teaches at least in figure 5:
a deep n-well (121); and
a p-well formed (112) over the deep n-well (121).
It would have been obvious to form a deep n-well in the device of Cai because Thomas teaches that this is an obvious variant of the design to have the p-well, such as the one used in Cai, to be separate from the substrate. ¶ 0078.



Response to Arguments
Applicant’s amendments and arguments with respect to the rejection(s) of  the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cai, and Thomas as shown above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/Primary Examiner, Art Unit 2822